Name: Commission Regulation (EEC) No 2131/82 of 30 July 1982 amending Regulation (EEC) No 1953/82 in respect of the date of application of the provisions concerning the export of certain cheeses to certain third countriesh
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  processed agricultural produce
 Date Published: nan

 31 . 7. 82 Official Journal of the European Communities No L 223/83 COMMISSION REGULATION (EEC) No 2131/82 of 30 July 1982 amending Regulation (EEC) No 1953/82 in respect of the date of application of the provisions concerning the export of certain cheeses to certain third countries said Regulation, this period has been reduced ; whereas, consequently, the competent authorities have not been able to adapt to the new requirements ; whereas it would seem opportune to defer the date of application of the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular the first subparagraph of Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country (3), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 1953/82 of 6 July 1982 laying down special conditions for the export of certain cheeses to certain third countries (4) provided for a reasonable period between the date of its entry into force and the date of its application ; whereas, following a delay in the publication of the HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 10 of Regulation (EEC) No 1953/82 '2 August 1982' is replaced by '1 October 1982'. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1982. For the Commission Poul DALSAGER Member of the Commission O OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140 , 20 . 5 . 1982, p . 1 . (3) OJ No L 334, 28 . 12 . 1979, p . 8 . 4) OJ No L 212, 21 . 7 . 1982, p . 5 .